Citation Nr: 0715769	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-18 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a lower back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to March 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied to reopen the claim for service connection 
for a lower back disability.

By history, the RO denied entitlement to service connection 
for a back disorder in 1985.  The veteran did not appeal that 
determination and the matter became final.  Thereafter, in 
relevant part, the RO received an informal application to 
reopen the claim.  In a February 1993 confirmed rating 
decision, the RO noted that the veteran's claim was 
previously denied and it was indicated that new evidence to 
reopen the claim should be requested.  A request for 
information was issued in March 1993.  No evidence was 
received; thus, in July 1993, the RO disallowed the veteran's 
claim and issued to him notice of his appellate rights.  The 
veteran did not file an appeal and the claim became final.  
38 U.S.C.A. § 7105 (West 2002).  In December 2000, the 
veteran again sought to reopen the matter.  The RO confirmed 
and continued the denial in January 2002.  The veteran 
submitted additional evidence thereafter, and the RO 
confirmed the denial in December 2002.  The veteran perfected 
an appeal therefrom.

In April 2006, the Board determined new and material evidence 
had been submitted to reopen the claim, but denied service 
connection for a lower back disability.  The veteran appealed 
the Board's decision and in December 2006, the United States 
Court of Appeals for Veterans Claims (Court) granted a joint 
motion and remanded the appeal to the Board with directions 
to enhance its discussion.

During the pendency of the appeal, the veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript is of record.  At the 
hearing, the veteran waived initial RO consideration of the 
new evidence submitted in conjunction with the hearing.  38 
C.F.R. § 20.1304(c) (2006).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The agency of original jurisdiction (AOJ) denied 
entitlement to service connection for a lower back disability 
in a July 1993 decision.  The veteran did not appeal the 
decision.

3.  The evidence received since the July 1993 rating decision 
was not previously of record and relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for a lower back disability.  

4.  A preponderance of the evidence is against a finding that 
the veteran's current lower back disability is related to his 
inservice back injury.


CONCLUSIONS OF LAW

1.  The July 1993 decision that denied entitlement to service 
connection for a lower back disability is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302(b), 
20.1103 (1992).

2.  The evidence received since the July 1993 decision, which 
denied service connection for a lower back disability, is new 
and material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1992).

3.  The criteria for service connection for a lower back 
disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Decision   
New and Material

In 2001, VA redefined what constitutes "new and material 
evidence;" however, those specific provisions are applicable 
only to claims filed on or after August 29, 2001.  See 66 
Fed. Reg. at 45, 620.  The veteran filed his application to 
reopen in December 2000, and thus the amended definition does 
not apply to his claim.  

Pursuant to 38 U.S.C.A. § 7105(c), once an RO rating decision 
becomes final on a particular issue, the RO may not 
thereafter reopen and allow the claim.  The exception to this 
rule is described under 38 U.S.C.A. § 5108, which provides 
that "[i]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the VA 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once an RO decision has been issued, 
absent the submission of new and material evidence, the claim 
cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 
5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998). 

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence of record at the time of the July 1993 denial 
included service medical records showing that the veteran had 
a lumbosacral strain in 1971 and that he reported a history 
of back pain on his personal medical history survey conducted 
as part of his separation physical; and VA outpatient 
treatment records from 1985 showing that in January 1985 the 
veteran presented for treatment complaining of back pain 
since 1972, but that X-rays of the lower back did not reveal 
any fracture, subluxation or articular normality and showed 
that disc spaces were well maintained, and showing that in 
February 1985 the veteran sought treatment for back pain, but 
his back was found to have a normal range of motion with 
minimal tenderness to palpation.  

The evidence submitted since the July 1993 rating decision 
includes the veteran's testimony before the Board that he had 
been told by his private doctor that his current back 
disability was caused by his inservice back strain; private 
treatment records dated between February 1999 and December 
2002, including a Magnetic Resonance Image (MRI) showing some 
mild disc degeneration, a moderate diffuse disc bulge, and 
mild neural foraminal narrowing, and x-rays showing mild 
symmetrical facet joint disease involving the L5-S1 and L4-L5 
levels; a VA examination report from January 2004, in which 
the examiner opined that it was not as likely as not that the 
veteran's loss of lordosis is related to his inservice 
lumbosacral strain, but that it is related to the disk 
problems that the veteran has had in the recent past; and an 
opinion from Dr. Davis that it appeared that the veteran's 
chronic lumbar disc syndrome was related to his military 
service duty from 1971 to 1972.  

The Board finds that the new medical evidence showing that 
the veteran has a present back injury in conjunction with the 
veteran's testimony and the private medical opinion that the 
veteran's back disability was related to his inservice injury 
is sufficiently significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  Thus, the claim is reopened.

Having determined that the veteran's claim is reopened, the 
Board must next determine if it will be prejudicial to him if 
the Board addresses the merits of the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
case, the veteran will not be prejudiced by the Board's de 
novo review at this time.  Although the RO confirmed the 
denial on a finality basis in December 2002 and thereafter 
issued the veteran a Statement of the Case (SOC) in April 
2004.  The SOC shows that the veteran received notice of 
applicable law and regulations associated with a de novo 
adjudication and received adequate notice of the reasons and 
bases for the denial of his claim on a de novo basis.  In the 
SOC, the veteran was told, "[i]n the absence of evidence 
connecting your back condition to your military service, 
service connection for your back remains denied."  See also 
VA letter in January 2004.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Service Connection   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
injury or disease and competent medical evidence of a nexus 
between the current disability and service.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service medical records reflect that in July 1971, the 
veteran was diagnosed with muscle spasms in his lumbosacral 
spine, and x-rays showed straightening of the veteran's 
lumbosacral spine.  A treatment note from August 1971 
reflected that the veteran continued to have back pain.  He 
was diagnosed with a lumbosacral strain and put on an L-3-C 
profile for 90 days which was indicative of defects or 
impairments that required significant restriction of use.  
The veteran was also given an ultrasound, but no results were 
provided.  On his separation physical in December 1971, the 
veteran's spine was found to be normal and the veteran was 
given an L-1 profile which is indicative of no limitation of 
motion and no demonstrable abnormality.  On his personal 
medical history survey, the veteran indicated yes when asked 
if he had then, or had ever had, recurrent back pain.  Lower 
back pain secondary to prolonged sitting or standing was 
noted.

The veteran testified during the hearing that he incurred 
back pain following discharge from service, but that he did 
not seek treatment because he was afraid it would render him 
unemployable.  In January 1985, the veteran presented for 
treatment complaining of back pain since 1972.  X-rays of the 
veteran's lumbosacral spine reflected disc spaces maintained, 
but no evidence of any fracture, subluxation, or articular 
abnormality.  A February 1985 treatment note reflects normal 
range of motion in the veteran's back with minimal tenderness 
to palpation.  He was assessed with functional lower back 
pain.  The first post-service treatment records did not 
appear until 1985, more than a decade after the veteran was 
discharged from service, and the reports do not attribute the 
veteran's lower back disability to service.

Private medical reports dated from 1999 through 2002 merely 
show continued treatment for low back pain.  In December 
2002, a MRI showed a moderately sized protrusion at L1-L2; a 
small right lateral disc protrusion at L2-L3; a moderate 
diffuse disc bulge with mild foraminal narrowing at L3-L4, 
and disc generation with a mild disc bulge at L4-L5.  X-rays 
revealed mild symmetrical facet joint disease involving the 
L5-S1 level and the L4-L5 level.  There is no report that 
etiologically relates the veteran's lower back disability to 
service.

A VA examination was conducted in January 2004 to determine 
the etiology of the veteran's lower back disability.  During 
the examination, the veteran stated that he had experienced 
intermittent recurrent, lumbar pain since joining the 
military and that his back was currently "achy."  Upon 
review of the veteran's claims file and physical examination 
of the veteran, the examiner diagnosed the veteran with a 
lumbar spine strain with past degenerative disc disease and 
current x-rays showed only loss of lumbar lordosis with mild 
functional loss of range of motion due to pain.  The examiner 
opined that it was not at least as likely as not that the 
veteran's loss of lordosis was related to his inservice 
lumbosacral strain, but that it was likely related to the 
disk problems experienced by the veteran in the recent past.  

The veteran testified during the August 2005 hearing that his 
private doctor, Dr. Davis, had told him that his current back 
disability was related to his inservice lumbosacral strain.  
However, a lay person's account of what a physician 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Similarly, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  The veteran is not medically qualified to 
provide an opinion as to the etiology of his lower back 
disability.

The record also contains medical reports dated from 2004 
through 2005 from Dr. Davis, as well as an August 2005 
statement, wherein Dr. Davis indicated that the veteran was 
diagnosed with chronic lumbar disc syndrome and opined that 
it appears that his condition is related to military service 
duty from 1971 to 1972.  In this regard, the Board notes that 
"appears" in the context of a medical opinion is too 
speculative, general, and inconclusive in nature to provide 
the requisite nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).

In this case, despite the positive evidence of record, which 
shows that the veteran currently has a back disorder, that he 
received treatment for a back injury during service, and that 
Dr. Davis in 2005 indicates that his back disorder 
"appears" to be service related, the Board finds that the 
probative evidence weighs against the veteran's claim.  In 
this case, the Board assigns greater weight to the negative 
evidence of record.  This evidence includes the veteran's 
1971 discharge examination report, which notes normal 
findings on objective evaluation; the absence of any medical 
treatment received until approximately 1985, the absence of 
any medical reports dated from 1999 through 2004 
etiologically relating the veteran's back disorder to 
service; and the great probative value given to the January 
2004 VA examiner's opinion.  

The Board assigns greater weight to the January 2004 VA 
examiner's opinion than it does to the bare, unsupported 
conclusion provided by Dr. Davis in his August 2005 medical 
statement.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); 
Sanden v. Derwinski, 2 Vet. App. 97 (1992) (While the Board 
is not free to ignore the opinion of a treating physician, it 
is free to discount the weight or credibility of that 
physician's statement).  After a complete examination, the VA 
examiner explained how the veteran's back disability was not 
related to service, whereas Dr. Davis failed to provide any 
explanation for the lack of back treatment for more than ten 
years following service and also failed to explain why the 
veteran's back disorder was related to service.  Bare 
conclusions, even those made by medical professionals, which 
are not accompanied by a factual predicate in the record are 
not probative medical opinions.  Miller v. West, 11 Vet. App. 
345, 348 (1998).  Additionally, Dr. Davis' statement was not 
made based on an objective review of the claims file, whereas 
the VA examiner's opinion was based on a thorough review of 
the veteran's claims file.  Opinions offered by examiners 
based on a review of all the evidence on file are considered 
to be an important factor in reaching an informed opinion, 
whereas opinions based on assumptions not supported by the 
service medical records or other objective medical evidence 
are of little probative value.  Owens v. Brown, 7 Vet. App. 
429.

While the Board may not ignore a medical opinion, it is not 
error for the Board to favor the opinion of one competent 
medical expert over that of another when the Board gives an 
adequate statement of reasons and bases.  It is the Board's 
duty to assess the credibility and probative value of 
evidence, and, provided that it supplies an adequate 
statement of its reasons or bases, it may assign greater 
probative weight to one medical opinion than to another.  See 
Owens v. Brown, 7 Vet. App. 429, 433.  For the reasons stated 
above, the Board finds that the VA examiner's opinion is more 
probative.

Accordingly for the reasons stated above, the Board finds 
that a preponderance of the evidence is against the claim for 
service connection for a lower back disability, and there is 
no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the September 2002 letter.  In the September 
2002 letter, VA informed the veteran that in order to 
substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  See also VCAA letters dated January 2004 and July 
2005.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession that 
pertained to the claim.  

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding 
evidence is material if it is relevant to and probative of an 
issue that was a specified basis for the last final 
disallowance).  The veteran has been apprised of the 
information necessary to reopen his claim in the September 
2002 VCAA letter.  In fact, the claim has been reopened; 
thus, there is no prejudice to the veteran in this regard.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board has concluded that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  
In connection with the current appeal, VA has obtained the 
veteran's service medical records, private treatment records 
dated February 1999 to March 2005, and VA outpatient 
treatment records from January 1985 to April 1988.  The 
veteran was also provided a VA examination in connection with 
his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Board also finds that any deficiency in the notices to the 
veteran or the timing of these notices is harmless error.  
The evidence establishes that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a lower back disability 
is reopened.

Entitlement to service connection for a lower back disability 
is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


